UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1354



JACOB ROGINSKY,

                                            Plaintiff - Appellant,

          versus


AMY J. BRAGUNIER, Honorable, individually and
in her official capacity; ROBERT C. NALLEY,
Honorable, individually and in his official
capacity; jointly, severally and individually,

                                           Defendants - Appellees,

          and


VERONICA V. BLAKE; WILLIAM F. OLMSTED, Law
Office of Olmsted & Olmsted; MARY SUE
GREISMAN, Law Offices of Greisman & Carroll;
PATRICIA N. DRUMMOND, Law Offices of Drummond
& O'Brian; JAMES E. LEWIS, Psychology & Edu-
cation Associates; THE LAW OFFICE OF OLMSTED &
OLMSTED; THE LAW OFFICES OF GREISMAN & CAR-
ROLL; THE LAW OFFICES OF DRUMMOND & O'BRIEN;
PSYCHOLOGY & EDUCATION ASSOCIATES,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-348-AW)


Submitted:   May 11, 2000                   Decided:   May 16, 2000
Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jacob Roginsky, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jacob Roginsky appeals the district court’s order dismissing

his pro se complaint against two Maryland state judicial officials,

but allowing the case to proceed as to the remaining Defendants.

We dismiss the appeal for lack of jurisdiction because the order is

not appealable.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.   See Robinson v. Parke-Davis &

Co., 685 F.2d 912, 913 (4th Cir. 1982).

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3